         Case 2:04-cr-00278-PD Document 52 Filed 04/03/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :
                                               :
         v.                                    :      Crim. No. 04-278
                                               :      Crim. No. 04-552
DEMETRIUS JERMAINE ANDERSON                    :

                                         ORDER
     AND NOW, this 3rd day of April, 2019, it is hereby ORDERED that:

1. The April 4, 2019 hearing is CONTINUED; and

2. The Parties shall, by April 17, 2019, SUBMIT legal memoranda in which they address

   whether Defendant still has an obligation to pay the $4,140 in restitution and $400 special

   assessment as ordered on May 4, 2005, and, if so, how that obligation is to be structured and

   enforced.




                                                                  AND IT IS SO ORDERED.

                                                                   /s/ Paul S. Diamond
                                                                   _______________________
                                                                   Paul S. Diamond, J.
